Citation Nr: 1209745	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-13 556	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Whether withholding of VA disability compensation from May 18, 2006 to August 17, 2008, while the Veteran was a fugitive felon, was proper.  


REPRESENTATION

Appellant (the Veteran) is represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from January 1963 to August 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the RO in Oakland, California.  


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the appeal, the Board received notice that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  


In the present case, in September 2010, the Board received notice from the RO in Oakland, California that the Veteran wished to withdraw his appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


